Citation Nr: 0922961	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-05 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include coronary atherosclerosis.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty in the Navy from April 1950 
to February 1953 and served on active duty in the Army from 
August 1954 to April 1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The record reflects that the Veteran filed a claim for 
service connection for psychiatric disability in July 1953.  
That claim was apparently denied by the RO on the basis that 
the Veteran's psychiatric disability existed prior to service 
and was not aggravated by active duty.  Unfortunately, the 
Veteran's original claims folder, which apparently contained 
his service treatment records (STRs) for his period of Naval 
service, has been lost.  Since the rating decision denying 
his original claim, service treatment records and presumably 
other relevant information are no longer available, the Board 
will address the Veteran's claim for service connection for 
psychiatric disability on a de novo basis, as the RO has 
done.


FINDINGS OF FACT

1.  A heart disability, to include coronary atherosclerosis, 
was not present until more than one year following the 
Veteran's discharge from his second period of active duty, 
and no current heart disability is etiologically related to 
service.

2.  No psychiatric disability has been present at any time 
during the pendency of the Veteran's claim for service 
connection for psychiatric disability.




CONCLUSIONS OF LAW

1.  A heart disability, to include coronary atherosclerosis, 
was not incurred in or aggravated by active duty, and its 
incurrence or aggravation during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2008). 

2.  A psychiatric disability was not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of a psychosis during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a heart 
disability and a psychiatric disability, to include coronary 
atherosclerosis.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability rating and effective date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided VCAA notice by letters mailed in 
November 2004 and June 2005, prior to the initial 
adjudication of the claims.  Although the Veteran was not 
provided notice with respect to the disability-rating or 
effective-date element of the claims until March 2006, after 
the initial adjudication of the claims, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard, 4 Vet. App. at 
394.  As explained below, the Board has determined that 
service connection is not warranted for either claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claims is no 
more than harmless error.

The Board also finds that VA has complied with its duty to 
assist the appellant in the development of his claims.  As 
mentioned above, the Veteran's Naval STRs were apparently in 
the original claims folder which has been lost.  In addition, 
his Army STRs are presumed to have been destroyed in a fire 
at the National Personnel Records Center in 1973.  The record 
reflects that the RO has undertake all indicated development 
to obtain STRs, to include contacting the naval hospital 
where the Veteran alleges he received psychiatric treatment.  
The RO has made a formal finding that the STRs are 
unavailable.  It is also clear to the Board that further 
efforts to obtain STRs would be futile.  

The RO has obtained post-service private and VA medical 
records identified by the Veteran.  The Veteran has indicated 
that there are no other post-service medical records that 
could be obtained to substantiate his claims.  The Board is 
also unaware of any such records.

The Board acknowledges that the Veteran has not been afforded 
a VA examination and no VA medical opinion has been obtained 
in response to either of these claims but has determined that 
no such examination or medical opinion is required in this 
case because there is no reasonable possibility that a VA 
examination or medical opinion would substantiate either 
claim.  

In this regard, the Board notes that there is no medical 
evidence of a heart disorder until almost 50 years following 
the Veteran's discharge from the Army.  There is no 
indication in the medical evidence that the Veteran's heart 
disability is in any way related to his active duty.  
Moreover, the Veteran has not explained why he believes that 
service connection is warranted for heart disability.  

In addition, although the Veteran apparently was discharged 
from the Navy because of a psychiatric disorder and there is 
lay evidence indicating that he had nervous problems when he 
was discharged from the Navy, he presumably would not have 
been accepted onto active duty in the Army in August 1954 if 
a psychiatric disorder was found on the entrance examination.  
The Veteran has not alleged that he had any psychiatric 
problems during his Army service and has said that he was 
discharged from the Army because the Army had too many 
soldiers.  There is no post-service medical evidence 
suggesting the presence of any psychiatric disorder, and the 
Veteran's private physician noted on system review in 
November 2004 that the Veteran had no psychiatric problems.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease or injury initially diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests heart 
disease or a psychosis to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Where, as here, the claimant's service treatment records have 
been destroyed or lost, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

Psychiatric Disability

As discussed above, the Veteran's STRs are unavailable.  The 
Board will assume for the purposes of this decision that the 
Veteran was treated for a psychiatric disorder during his 
period of Naval service and that he was discharged from the 
Navy because of a psychiatric disorder, as the Veteran 
alleges.  However, in order for service connection to be 
granted for a disability, the claimant must have the 
disability when the claim for VA disability compensation is 
filed or during the pendency of that claim.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's second period of active duty ended in April 
1955.  His current claim for service connection for 
psychiatric disability was filed in June 2004.  With the 
exception of the Veteran's own statements, there is no lay 
evidence attesting to the presence of any psychiatric 
symptoms or impairment since the Veteran's discharge from 
service in April 1955.  In addition, there is no medical 
evidence suggesting the presence of any psychiatric disorder 
following the Veteran's discharge from service in April 1955.  
Moreover, as discussed above, on system review in November 
2004, the Veteran's private physician noted that the Veteran 
had no psychiatric problems.  

The Board has also considered the Veteran's statements.  He 
has indicated that he could not find a job following his 
discharge from the Navy so he joined the Army.  He was 
discharged from the Army because the Army had too many 
soldiers.  Subsequently, he had difficulty finding a job, but 
finally obtained a job delivering LP gas in 1965.  He 
remained in that position until 1997.  He has indicated that 
he was able to maintain this employment because he could be 
by himself.  The Veteran has not described any psychiatric 
symptoms that he has experienced during the pendency of this 
claim.  In addition, he has acknowledged that he maintained 
full time employment for a period of approximately 32 years.  
Even the Veteran's own statements do not evidence the 
existence of a psychiatric disorder during the pendency of 
this claim.

For the reasons discussed above, the Board must conclude that 
the preponderance of the evidence is against this claim.

Heart Disability

The Veteran has not alleged that he was found to have a heart 
disorder in service or that he manifested a heart disorder 
within one year of his discharge from either period of 
service.  In fact, the Veteran has not advanced any specific 
contentions in support of this claim. 

As discussed above, there is no medical evidence suggesting 
the presence of any heart disorder until almost 50 years 
following the Veteran's discharge from service in 1954.  In 
addition, there is no indication in the medical evidence that 
the Veteran's heart disability is in any way related to his 
active service.  Therefore, the Board must also conclude that 
the preponderance of the evidence is against this claim.


ORDER

Entitlement to service connection for psychiatric disability 
is denied.

Entitlement to service connection for a heart disability, to 
include coronary atherosclerosis, is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


